Citation Nr: 1341845	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  08-04 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, including as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy, including as secondary to diabetes mellitus, type II.

3.  Entitlement to service connection for right hand Dupuytren's contracture (right hand disability), including as secondary to diabetes mellitus, type II.

4.  Entitlement to service connection for coronary artery disease (CAD), including as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1968.

These matters are on appeal from a May 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran's claims for service connection for diabetes mellitus, type II; peripheral neuropathy; right hand Dupuytren's contracture; and CAD were most recently Remanded in January 2012 for additional development.

In September and October 2012 statements, the Veteran indicated that he waived AOJ consideration of any future evidence he wished to submit at a later time.  38 C.F.R. § 20.1304 (2013).  However, no additional information has been submitted.


FINDINGS OF FACT

1.  The Veteran did not serve in the demilitarized zone (DMZ) of Korea during the period from April 1969 to July 1969; and he was not exposed to herbicides while serving on active duty. 

2.  Diabetes mellitus was not documented in service or within one year thereafter; and, the preponderance of the evidence fails to establish that the Veteran's diabetes mellitus was caused or aggravated by his active service.


3.  Peripheral neuropathy was not documented in service or within one year thereafter; and, the preponderance of the evidence fails to establish that the Veteran's peripheral neuropathy was caused or aggravated by his active service or a service-connected disability.

4.  Right hand Dupuytren's contracture was not documented in service; and, the preponderance of the evidence fails to establish that the Veteran's right hand Dupuytren's contracture was caused or aggravated by his active service or a service-connected disability.

5.  CAD was not documented in service or within one year thereafter; and, the preponderance of the evidence fails to establish that the Veteran's CAD was caused or aggravated by his active service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2013).

3.  The criteria for service connection for right hand Dupuytren's have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2013).

4.  The criteria for service connection for CAD have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in December 2005 and January 2006 of the criteria for establishing service connection on a direct and secondary basis, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded in a March 2006 letter.  These letters accordingly addressed all notice elements and predated the initial adjudication by the AOJ/RO.  Nothing more was required.

Regarding VA's statutory duty to assist in claims development, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of service and VA treatment records.  In addition, pursuant to the Board's January 2012 Remand, private treatment records, records from the Social Security Administration (SSA) and additional VA treatment records were obtained. Accordingly, the Board finds that VA substantially complied with the Board's remand directives in further developing the Veteran's claims.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999). Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.

The medical evidence has been thoroughly developed in this case.  In so finding, the Board acknowledges that the Veteran has not been afforded VA examinations and that no VA medical opinions have been obtained in response to his diabetes mellitus, peripheral neuropathy, right hand disability, and CAD.  In this regard, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

There is competent evidence of the post-service presence of a diagnosis of and treatment for diabetes mellitus, peripheral neuropathy, right hand Dupuytren's, and CAD, but there is no competent evidence of these disorders in service or for many years thereafter (nor is really contended), evidence of an event or injury resulting in these current diseases, or indication that these disabilities may be associated with the Veteran's active service.  The Veteran's claim has hinged primarily on his assertion that his diabetes mellitus should be presumed to be related to his in-service exposure to Agent Orange, and his other disabilities are related to his diabetes mellitus.  

As he has not presented a prima facie case for service connection for diabetes mellitus, peripheral neuropathy, right hand disability, and CAD, a Remand for examinations and opinions is not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam).

Neither the Veteran nor his representative throughout the course of this appeal has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  The Board will proceed with appellate review.

II.  Service Connection

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  The Board has thoroughly reviewed all the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence of record shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.

The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as diabetes mellitus, cardiovascular-renal disease, and organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); diabetes mellitus, coronary artery disease, and peripheral neuropathy are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Service connection is warranted for a veteran who has been exposed to an herbicide agent during active military service (subject to the requirements of 38 C.F.R. § 3.307(a)) for specified diseases to include diabetes mellitus.  Service connection is warranted even if these disorders were not shown during active duty. 38 C.F.R. § 3.309(e) .

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service-connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service-connected disability, not to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted into the record.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Factors for consideration in assessing credibility include a showing of interest, bias, inconsistent statements, consistency with other evidence, and a lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection.  Buchanan, 451 F.3d at 1336-37; Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded in irrelevant part by statute, Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

A.  Diabetes mellitus, type II

The Board will first address the Veteran's contentions that his diabetes mellitus, type II, is due to his exposure to herbicides, during his active service in Korea.

The Department of Defense ('DoD') has confirmed that the herbicide, Agent Orange, was used from April 1968 through July 1969 along the Korean Demilitarized Zone ('DMZ') to defoliate fields between the front line defensive positions and the south barrier fence.  If it is determined that a veteran who served in Korea during this time period belonged to one of the units identified by DoD, then it is presumed that he or she was exposed to herbicides containing Agent Orange, and the presumptions outlined in 38 C.F.R. § 3.309(e) will apply.  See MR21-1MR, Part IV, Subpart ii, Chapter 2, Section C; see also Veterans Benefits Administration Fact Sheet, distributed in September 2003.

The RO issued an Herbicide Exposure Certification in March 2009 that states that the Veteran was not stationed along the DMZ in South Korea, and that there was no proof been provided that he was still in Korea in April 1968 when the spraying began.  The record also includes a statement from USASCRUR that indicates that the Veteran's unit (the 100th Military Police Company) was stationed approximately 21 miles from the DMZ.  The Veteran has provided no evidence to refute these findings.  He has also failed to otherwise show that the he had in-service herbicide exposure.  As such, the greater weight of probative evidence is against finding that the Veteran was exposed to herbicides.  An award of presumptive service connection based on herbicide exposure is not warranted.  This does not, however, preclude direct service connection based on exposure to herbicides.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  However, the evidence does not show a causal relationship between diabetes mellitus and any other incident of active service, as will be discussed below.

The STRs do not reveal complaints of treatment for diabetes mellitus.  A February 1968 ETS (expiration of term of service) examination revealed a normal clinical evaluation.  As such, diabetes mellitus was not shown in service.

Post service, private and VA treatment records reflect diagnoses of and treatment of diabetes mellitus.  However, none of these records relate the Veteran's diabetes mellitus to his active service.  This evidence includes a November 2005 statement from the Veteran's private primary care physician, Dr. J.K.S., which indicates that the Veteran was initially diagnosed with diabetes in the early 1990s. 

The Board finds that the claim must be denied.  The Veteran was not shown to have diabetes mellitus during service or within one year of his discharge from service.  The earliest post-service medical evidence of any relevant findings is around 1990, which is over 20 years post-service.  Moreover, there is no medical opinion of record which relates the Veteran's diabetes mellitus to his service.  There is likewise no persuasive evidence that the Veteran has been experiencing chronic symptoms of diabetes mellitus since service.

The Veteran vaguely states that he has been on medication for his diabetes mellitus prior to the 1990s.  However, he has not otherwise argued that his diabetes mellitus had its onset in service.  He states at best that his diabetes mellitus began in the 1970s, which, even if true, would still preclude service connection on a presumptive basis.  His statement of having diabetes mellitus since the 1970s is also deemed to be less than credible.  The Board attention is drawn to a November 2005 statement from the Veteran's family physician of "many years" (Dr. J.L.S.) who indicated that the Veteran had first been diagnosed as having diabetes mellitus in the early 1990s, which was treated with oral agents up until January 2004.  Had the Veteran truly been experiencing problem with diabetes mellitus since the 1970s, Dr. S. would have very likely known of that history.  Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care). 

Service connection based on the theories of direct onset (38 C.F.R. § 3.303(a)), a presumption of service connection (38 C.F.R. § 3.307, 3.309), or continuity of symptomatology (38 C.F.R. § 3.303(b)) is not established.

B.  Peripheral neuropathy, right hand Dupuytren's contracture, and CAD

The Veteran primarily contends that he has peripheral neuropathy, right hand Dupuytren's contracture, and CAD secondary to his diabetes mellitus.  However, all relevant theories of entitlement will be addressed.

With regard to whether service connection for peripheral neuropathy, a right hand disability, and CAD is warranted on a secondary basis, the Board notes that for the reasons explained above the Veteran's claim for service connection for diabetes mellitus has been denied.  Therefore, his claim of service connection for peripheral neuropathy, Dupuytren's contractures, and CAD claimed secondary to diabetes mellitus must be denied as a matter of law.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; see also Sabonis v. Brown, 6 Vet. App. 426 (1994).

Consideration has been given to the November 2005 statement from Dr. J.K.S. who indicated that complications of the Veteran's diabetes mellitus included peripheral neuropathy, Dupuytren's contracture of his right hand, and CAD.  However, because his diabetes mellitus is not service-connected, this relationship is not a means for allowing service connection for peripheral neuropathy, Dupuytren's contracture of his right hand, and CAD on a secondary basis.

The claims must be denied on a direct basis.  In this regard, the Veteran was not shown to have peripheral neuropathy, a right hand disability, or CAD during service and peripheral neuropathy and CAD were not shown even within one year of his discharge from service.  The earliest post-service medical evidence of any relevant findings is in 2005.  Moreover, there is no medical opinion of record which relates the Veteran's peripheral neuropathy, right hand disability, or CAD to his service.  There is likewise no persuasive evidence that the Veteran has been experiencing chronic symptoms of peripheral neuropathy or CAD since service.  He really makes no such contention. 

Service connection for peripheral neuropathy, a right hand disability, and CAD based on the theories of direct onset (38 C.F.R. § 3.303(a)), a presumption of service connection for peripheral neuropathy and CAD (38 C.F.R. § 3.307, 3.309), continuity of symptomatology of peripheral neuropathy and CAD (38 C.F.R. § 3.303(b)), or for all three disabilities on a secondary basis for (38 C.F.R. § 3.310 ) is not established.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, an opinion as to the etiology and onset of diabetes mellitus, peripheral neuropathy, right hand Dupuytren's contracture, and CAD falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Diabetes mellitus, peripheral neuropathy, right hand Dupuytren's contracture, and CAD are not the types of conditions/diseases that are readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that the performance of diagnostic and laboratory tests and other specific findings are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report symptoms such as fatigue (diabetes mellitus), numbness and pain (peripheral neuropathy), disfigurement of the right hand (Dupuytren's contracture), and chest pain (CAD), there is no indication that the Veteran is competent to etiologically link any such symptoms to his active service.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating neurological, orthopedic, cardiovascular, or endocrine disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For these reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus, peripheral neuropathy, CAD, and for right hand Dupuytren's contracture.  In reaching these conclusions, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for diabetes mellitus, type II, including as due to herbicide exposure, is denied.

Service connection for peripheral neuropathy, including as secondary to diabetes mellitus, type II, is denied.

Service connection for right hand Dupuytren's contractures, including as secondary to diabetes mellitus, type II, is denied.

Service connection for coronary artery disease, including as secondary to diabetes mellitus, type II, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


